 In the Matter of FREDA.SNOWCOMPANYandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRORAFPAND AGRIOUI!rURAL IMPLEMENTWORKERSOF AMERIaA(U. A. W.-C. I.0.)Case No. R-3640.-Decided April 10, 1942Jurisdiction:metal processing industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition until certified by the Board ; employee allegedto have been discriminatorily dischargedheldeligible to vote, but his ballotsegregated and the ruling as to its validity, deferred; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees including working foremen, but excluding other supervisory employees,outside truck drivers and watchmen.Mr. Albert J. Smith,of Chicago, Ill., for the Company.Mr. Irving Meyers,of Chicago, Ill., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4,1942, International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (U. A. W.-C. I. 0.),herein called the Union, filed with the Regional Director for the Thir-teenth Region (Chicago, Illinois) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Fred A. Snow Company; Chicago, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.04 March 12, 1942, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.40 N. L. R. B., No. 67.400 FRED'A.SNOW COMPANY, ` -`401On March 13, 1942, the Regional Director issued a notice of hearing,-copieslof which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on March 18, 1942, at Chicago,`Illinois, before-Riissell Packard, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Union wererepresented and participated in the hearing.Full opportunity to beheard, to examine' and cross-examine witnesses, and to introduce evi-dence bearing on the issues was'afforded all parties.During the hear-ing no objections were made to rulings of the Trial Examiner.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFred A. Snow Company is an Illinois corporation with its officeand plant at Chicago, Illinois.The Company is engaged in treatingand processing metal bars and forms, which are shipped to its plantin Illinois from and through States of the United States other thanthe State of Illinois.After being treated or processed in the Com-pany's plant, the - metal bars and forms are transported from theplant to points outside the State of Illinois.During the calendaryear,1941, the value of metal bars-and forms received by the.-Com-pany from,outside the State find shipped by it -to points in otherStates after treatment or processing was in excess of one-half mil-lion dollars.The Company employs approximately 110 employees.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDinternationalUnion,-United Automobile,Aircraftand Agricul-tural ImplementWorkers ofAmerica is a labor organization,affili-ated with the Congress of Industrial Organizations.It admits-to'-membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 28, 1942, the Union, claiming to represent amajority of the Company's employees, demanded recognition for pui--poses of collective bargaining, but the Company refused to recognizethe Union until it had been certified by the Board.455771-42-vol 40-26 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement by the Trial Examiner at the hearing shows that theUnion represents a substantial number of employees in the unit here-inafter found appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE-EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section, I above, has a close, intimate, and substantialrelationto trade, traffic, and commerce among the several States andtends-to lead to labor disputes burdening and obstructing commerceand the free flow ofcommerce.V.THE APPROPRIATE UNITThe Union claimed in its petition that the appropriate unit shouldconsist of all production and maintenance employees, excludingsupervisory employees, office and clerical employees, outside truckdrivers, and watchmen.At the hearing, the Union clarified its position by stating that itdesired to limit the term "supervisory employees" to those who de--vote full time to supervisory work and that it wished to include.working foremen within the appropriate unit.The Company, whiletaking no position with respect to the appropriate unit, stated thatithad no objection to the inclusion of working foremen. In theabsence of any dispute on the subject, and since the only union in-volved apparently admits to membership the working foremen, weshall include them within the appropriate unit.'There is no dispute respecting the requested exclusion of office andclerical employees, outside truck drivers; and watchmen.We seeno reason for departing from our usual custom of excluding officeand clerical employees from a unit of production and maintenance1The Trial Examiner stated that the Union had presented 57 signed application cards,of which 2 were dated December 1941 and the rest undated.The names on 52 of the cardswere the names of persons on the Company's pay rollof March 14,1942,There are ap-proximately 101 employees in the appropriate unit.2 SeeMatter of Burton-Dixie CorporationandFurniture,Bedding & Allied Trade WorkersUnion, Local92,CIO,36 N.L.R B. 322;Matter of Savannah Electric and Power CoandInternational Brotherhood of Electrical We, kers,38 N L. R. B. 47;Matter of TheParrafine Companies,Inc.andUnitedWelders, Cutters&Helpers of America,38 N. L.R B. 1183 The Company's trucking work is performed pursuant to contract by a number of con-cerns,including one individual who owns his own truck and devotes all his time to truck-ing for the Company.This person is not on the Company's pay roll and no claim is madethat he is an employee of the Company. FRED A.SNOW COMPANY403employees.It appears that the watchmen have not been organizedby the Union. These three groups will, therefore, be excluded fromthe appropriate unit.We find that all.production and maintenance employees of theCompany including working foremen, but excluding -Supervisoryemployees other than working foremen, office and clerical employees,outside truck drivers, and watchmen, constitute a unit appropriatefor the purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to selforganization and to collective bargaining and otherwise will effectu-ate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.There is pending before the Board a proceeding 4 against the Com-pany upon charges alleging unfair labor practices, including, amongother things, the alleged discriminatory discharge of one HenryJones.The Union, however, desires an early election and has for-mally waived the right to protest an election in this case on anyground set forth in that proceeding.Accordingly, we shall not post-pone the election pending a determination of the unfair labor prac-tice charges.In the event that the Company is hereafter found tohave engaged in an unfair labor practice in discharging Henry Jonesand the Board orders his reinstatement, his continuing employeestatus will have been established.We shall, therefore, in accordancewith our usual practice in this respect," permit Jones to cast hisballot in the election.However, his ballot shall be segregated andwe shall defer ruling as to its validity.The Union requests that eligibility to vote be determined by refer-ence to, the last pay roll preceding the date of the hearing.TheCompany requests that the usual policy of the Board be followed.We see no reason in this case to depart from our usual practice, andwe shall therefore direct that the employees eligible to vote shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding our Direction of Election herein, sub-ject to the limitations and additions set forth. in the Direction.Upon the basis of the above, findings of fact and upon the entirerecord in the case, the Board makes the following :I4Matter of Fred A. Snow CompanyandInternational Union,United Automobile, Air-craft and Agricultural Workers of America, affiliated with the C. I. 0.,(Case No. XIII-C-1643).6SeeMatter of Ford Motor Company,a Delaware corporationandInternational Union,United Automobile Workers of America,affiliated with the C 10, 30 N.L R B 985 404DECISIONSOF -NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of F-red A.-Snow Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section, 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Companyincluding working foremen, but excluding supervisory, employeesother than working foremen, office and clerical employees, outside-truck drivers, and watchmen, constitute -a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9-(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto, ascertain representatives for the purposes of collective bargain-ing with Fred A. Snow Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting' in this matter as agent for the National Labor Relations Boardand subject- to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period immediately'preced-ing the date of this Direction- of Election, including working fore-men and any such employees who did not work during such pay-rollperiod because they were ill or on vacation or in* the active militaryservice or training of the United States, or temporarily laid off, butexcluding supervisory employees other than working foremen, office,and clerical employees, outside truck drivers, and watchmen, and anywho have since quit or been discharged for cause, to determine whetheror not they desire to.be represented by International. Union, UnitedAutomobile,AircraftandAgriculturalWorkers of America(U. A. W.-C. -I. 0.), for the purpose of collective bargaining. In the Matter of FRED A. SNOW COMPANYandINTERNATIONAL UNION]UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL`IMPLEMENTWORKERS OF AMERICA (U. A.W.-C. I.0.)Case No. R-3640'CERTIFICATION OF REPRESENTATIVESMay 7, 19.2On April 10, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding'Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 21, 1942, under the direction and supervisionof the Acting Regional Director for the Thirteenth Region (Chicago,Illinois).On April 22, 1942, the Acting Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or to the Election Report have been filed by any ofthe parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Number eligible--------------------------------------------108Number of ballots cast-------------------------------------101Number of blank ballots------------* ----------- -------------0Number of void ballots------------------------------------0Number of ballots challenged not opened) -----------------1Number of valid ballots counted plus unopened challengedballots --------------------------------------------------101Number of valid ballots necessary for majority---------------52Number of valid ballots cast for the Union------------------73Number of valid ballots cast against the Union ---------------27By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,140 N L R B 40040 N. I. R B., No 67a405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT ISHEREBYCERTIFIED that International Union, United Auto-mobile, Aircraft and ;Agricultural Implement Workers, of America,(U. A. W.-C. I. 0.), has been designated and selected by a majorityof all production and maintenance employees of Fred A. Snow Com-pany, Chicago, Illinois, including working foremen, but excludingsupervisory employees other than working foremen,,office and clericalemployees, outside truck drivers, and watchmen, as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the Act, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, (U. A. W.-C. I. 0.), is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.